DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Final Office Action in response to application 	16/593,465 entitled "SYSTEMS AND METHODS FOR CONDUCTING ACCOUNTLESS TRANSACTIONS" with claims  1-7 and 21-32 pending.
Status of Claims
Claims 1, 21, and 26  has been amended and are hereby entered.
Claims 8-20 were previously cancelled.
Claims 1-7 and 21-32 are pending and have been examined.

Response to Amendment
The amendment filed November 30, 2022, has been entered. Claims 1-7 and 21-32 remain pending in the application.  Applicant’s  amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed September 14, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 21-32 are rejected under 35 U.S.C. 103 as being unpatentable over Taratine ("PROCESSING ELECTRONIC TOKENS", U.S. Publication Number: 2016/0140546  A1), in view of Jajara  (“MOBILE TRANSACTION DEVICES ENABLING UNIQUE IDENTIFIERS FOR FACILITATING CREDIT CHECKS”, U.S. Publication Number: 2016/0217464 A1),in view of Blake (“SELF SERVICE COIN REDEMPTION CARD PRINTER-DISPENSER”, U.S. Patent Number: US8042732B2) ,in view of Heidel (“NOTE ACCEPTOR-DISPENSOR VALIDATOR”, U.S. Publication Number: 20040050651 A1)



Regarding Claim 1, 
Taratine teaches,
A method for conducting accountless transactions,
(Taratine [0007] the transfer of electronic data to an accountless recipient in general.)
 comprising: receiving, at a backend computer program executed by a backend comprising at least one computer processor and receiving, from a payor mobile electronic device, a payee unique identifier a payment instruction comprising a payment amount for a payment to the payee; 
(Taratine [0030] In some embodiments, the electronic token is generated by sending user terminal 
Taratine [0026] User terminals 104 and 108 may be, for example, personal computers, laptop computers, personal digital assistants (PDAs), mobile telephony devices (such as cellular telephones)
Taratine [0027] service provider entity 110 is a server, or set of servers,
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine [0061] comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal
Taratine [0029]  In some embodiments, sending user 102 may be authenticated (not shown) by service provider entity 110 prior to transmission of token transfer initiation message 2 a. This may take the form of a “log-in” procedure, and involve the sending user 102 entering credentials such as a username and password to be used in an identity verification process.
The identifier for receiving user terminal 108 may be an email address)
associating, by the backend computer program,  the payment instruction with the payee unique identifier;
(Taratine  [Abstract] An identifier for a user terminal associated with the electronic token, and an account, are determined on the basis of the authorization request. 
Taratine [0034] service provider entity 110 is configured to perform an authorization process whereby to establish a confidence that the determined identifier corresponds to the user terminal
Taratine [0035]  may relate to a device associated with receiving user
Taratine [0061] the electronic token may be considered to be bound to receiving user device 108, as the contents of the token cannot be manipulated
Taratine [0019]  processing an electronic token according to one or more of the aforesaid methods, and computer programs, each comprising a set of instructions)
receiving, by the backend computer program and from a mobile payment application executed by a payee mobile electronic device, a payment dispensing device identifier for a payment dispensing device and the payee unique identifier;
(Taratine [0027] Sending user terminal 104 is capable of conducting communications with a service provider entity
Taratine [0061] In some arrangements, the user identifier of the receiving user device 108 is one of the cryptographically signed parameters. 
Taratine [0029]  As a result of a user interaction with user sending terminal 104 by sending user 102, token transfer initiation message 2 a is transmitted to service provider entity 110. This token transfer initiation message 2 a comprises at least an identifier for receiving user terminal 108 (the desired recipient of the electronic token). The identifier for receiving user terminal 108 may be an email address, internet protocol (IP) address (such as internet protocol version 4 (IPv4) or version 6 (IPv6)), a telephone dialing number or other unique identifier within communication system 100.
Taratine [0049]  wherein user terminal 108 is a cellular telecommunication device, the identifier for user terminal 108 may be an externally routable identifier such as a telephone dialing number (Mobile Station Integrated Services Digital Network (MSISDN)). 
Taratine [0012]  user terminal may be uniquely identified
Taratine [0060]  merchant entity may be for example a point of sale (PoS) device at a merchant's premises …Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
wherein the mobile payment application executed by the payee mobile electronic device received the payee unique identifier from the payor mobile electronic device;
(Taratine [0067] Whilst in the embodiments described above, the electronic token is described as being sent to receiving user terminal 108 by service provider entity 110, in alternative embodiments, the electronic token is generated by sending user terminal 104 and sent directly from sending user terminal 104 to receiving user terminal 108.)
retrieving, by the backend computer program, the payment instruction associated with the payee unique identifier; identifying, by the backend computer program, the payment dispensing device based on the payment device identifier;
(Taratine [0027] service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services offered by the service provider, including the electronic token processing services 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal, the authorization request comprising the electronic token or an identifier for the electronic token
Taratine [0012]  user terminal may be uniquely identified
Taratine  [0064] The electronic token may further comprise a parameter for identifying sending user
Taratine [0029]  This token transfer initiation message 2 a comprises at least an identifier for receiving user terminal 108 (the desired recipient of the electronic token). The identifier for receiving user terminal 108 may be an email address, internet protocol (IP) address (such as internet protocol version 4 (IPv4) or version 6 (IPv6)), a telephone dialing number or other unique identifier within communication system 100.
Taratine [0060]  Alternatively, the merchant entity may be an automated teller machine (ATM)
Taratine [0061] The electronic token comprises one or more data parameters to be used in identification of the recipient and possibly sender of the electronic token. In embodiments, the electronic token comprises an identifier for the intended recipient user terminal, i.e. receiving user terminal 108. One or more of the parameters of the electronic token may be cryptographically encrypted and/or signed in order to provide integrity (i.e. prevent manipulation by a malicious third party) and/or to provide message origin authentication.)
receiving, by the backend computer program, a current location for the payee mobile electronic device;
(Taratine [0039]  receiving user terminal 108 may be configured to determine its location using, for example, the global positioning system (GPS). In further such embodiments, receiving user terminal 108 is configured to automatically respond to the location request message with a location response message comprising its current location. In alternative embodiments, receiving user terminal 108 may be configured to transmit a location ...with which the user terminal is currently associated. .... service provider entity 110 may determine, with some degree of accuracy, the location of user terminal 108)
retrieving, by the backend computer program, a location for the identified payment dispensing device; verifying, by the backend computer program, that the current location for the payee mobile electronic device matches the location for the identified payment dispensing device;
(Taratine [0036] the authorization process may comprise determining whether transacting entity 112 is at, or near to, either a predefined location, one of a group of predefined locations or within a predefined area or group of predefined areas.  These predefined locations or areas may be defined by sending user 102 during the creation of the electronic token for example. The location of transacting entity 112 may be determined by referencing a database of known transacting entity locations)
  wherein the identified payment dispensing device is configured to execute the instruction and dispense the at least some of the payment amount..
(Taratine [0059]  in response to receipt of token transfer initiation message 2 a, 4 a, service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled.
Taratine [0059]  service provider entity 110 may provision the service provider account associated with sending user 102 in order to ensure that subsequent transactions with the electronic token can be settled. In embodiments wherein the electronic token is used to transfer monetary value
Taratine [0027]  service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services
Taratine [0060] the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Additionally and concurrently, Jajara further teaches a payee unique identifier that uniquely identifies a payee
(Jajara [Abstract] the user may use a mobile app on the user's mobile device to display a unique identifier which is used in place of the SSN 
Jajara [0016]  The identity check service may work with both SSNs and the unique identifier (PPUID) making it flexible for users with or without unique identifiers.... including employers hiring new candidates with/without payment accounts)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the payment tokens of Taratine to incorporate the unique identifiers of Jajara for   “a unique identifier which is used in place of the SSN” (Jajara [Abstract]).        The modification would have been obvious, because it is merely applying a known technique (i.e. unique identifiers) to a known concept (i.e. single-use codes) ready for improvement to yield predictable result (i.e. “unique identifier is used as a protection layer on top of a user's SSN to reduce chances of identity fraud.” Jajara [Abstract])
Neither Taratine nor Jarjara teach determining, by the backend computer program, that the payment amount exceeds a threshold for the identified payment dispensing device such that the identified payment dispensing device is unable to dispense the entire payment amount; and in response to the determination, communicating, by the backend computer program, an instruction to the identified payment dispensing device to dispense at least some of the payment amount as a gift card
Blake teaches,
determining, by the backend computer program, that the payment amount exceeds a threshold for the identified payment dispensing device; and in response to the determination, communicating, by the backend computer program, an instruction to the identified payment dispensing device to dispense at least some of the payment amount as a gift card
(Blake [Col 12, Lines 62-65]  the paper printer 32 may output a voucher, which is redeemable for the money deposited by the user that exceeded the predefined fixed amount or the user selected amount. 
Blake [Col 7, Lines 9-14]  discharge of documents bearing value, such as a gift certificate, check, cash, or voucher.....any such excess money received by the machine 10 applied to the value card or applied to another form of value selected by a patron.
Blake [Col 8, Lines 21-27]  dispense other items of value including, but not limited to, merchandise or value cards ...In yet other aspects,.... dispense items of value including, but not limited to, loose coin, rolled coin, coupons, tickets, or other value storing mediums. 
Blake [Col 4, Lines 15-16]  enable transactions only through POS or ATM networks in combination
Blake  [Claim 15] transmitting information to a remote computer, the information comprising transaction related data.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teller machine (ATM) of Taratine to incorporate the gift certificate dispensing of Blake for   “discharge of documents bearing value, such as a gift certificate” (Blake [Col 7, Lines 9-14]  ).        The modification would have been obvious, because it is merely applying a known technique (i.e. gift certificate dispensing) to a known concept (i.e. automated teller machine (ATM)) ready for improvement to yield predictable result (i.e. “any such excess money received by the machine 10 applied to the value card or applied to another form of value selected by a patron.” Blake [Col 7, Lines 9-14]  )
Blake does not teach such that the identified payment dispensing device is unable to dispense the entire payment amount
Simultaneously and concurrently, Heidel teaches,
determining, by the backend computer program, that the payment amount exceeds a threshold for the identified payment dispensing device such that the identified payment dispensing device is unable to dispense the entire payment amount
(Heidel [Abstract] An acceptor-dispenser validator system for accepting bills, vouchers, scrip and/or currency into, and for distributing currency or a currency equivalent from, an electronic gaming machine or alternative type of customer service device is disclosed.
Heidel [0022] can also provide status and activity information, including for example dispensing or accepting status, fault conditions, any "note hopper empty" condition, a note hopper or transportation unit jam or a note hopper absence condition.)
and in response to the determination, communicating, by the backend computer program, an instruction to the identified payment dispensing device to dispense at least some of the payment amount as a gift card
 (Heidel [0002] cause the machine to accumulate a corresponding amount of credits within the machine's credit meter representing the cash value.
Heidel [0007]   bills, vouchers, script and/or currency (hereinafter, collectively “notes”) into and for distributing currency or a currency equivalent)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the automated teller machine (ATM) of Taratine to incorporate the dispenser validator of Heidel for   “storing data concerning the notes stored in the note hopper 34 including at least data corresponding to the number of notes stored in the note hopper” (Heidel [0022]  ).        The modification would have been obvious, because it is merely applying a known technique (i.e. dispenser validator) to a known concept (i.e. automated teller machine (ATM)) ready for improvement to yield predictable result (i.e. “beneficial to have memory devices, such as contact memory devices known in the art, integral with the note hopper 34 and the note box 32, such memory devices being configured to receive data from the unit controller 31 concerning the status of the notes which should be present in the respective device.” Heidel [0022]  )

Regarding Claim 2, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the payee unique identifier is provided by the mobile payment application.
(Taratine [0030]  In alternative embodiments, the electronic token is generated by service provider entity 110 in response to receipt of token transfer initiation message)
Regarding Claim 3, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
  further comprising notifying , by the backend computer program,  the payee of a plurality of payment dispensing devices for receiving the payment.
(Taratine [0027]  service provider entity 110 is a server, or set of servers, which are responsible for conducting one or more of the services offered by the service provider, including the electronic token processing services of the present disclosure and/or provide access to those services via communications network 100 to users which hold accounts with the service provider, including sending user 102. 
Taratine [0009] performing a location query for the user terminal on the basis of the determined identifier, whereby to determine a location of the user terminal relative to one or more wireless access nodes in the wireless communication network; and selectively authorizing processing of the electronic token in relation to the account on the basis of a result of the location query.
Taratine [0034]  a short message service (SMS) message could be sent to the user terminal corresponding to the determined identifier requesting a response message to be sent back in order to approve the transaction
Taratine [0036] The location of transacting entity 112 may be determined by referencing a database of known transacting entity locations, or may be comprised within authorization request message)
Regarding Claim 4, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
  wherein the payment dispensing  device comprises at least one of an ATM, a kiosk, and a point of sale terminal.
(Taratine [0060]  A merchant entity may be for example a point of sale (PoS) device at a merchant's premises...the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
Regarding Claim 5, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the payment dispensing device identifier comprises a machine-readable code or a secure token.
(Taratine [0012]  user terminal may be uniquely identified
Taratine [0028]  Transacting entity 112 is configured to receive and process electronic tokens presented during transactions with user devices, such as receiving user terminal ....receiving user terminal 108 conducts communications with transacting entity 112 through the respective display and recognition of an image displayed on the screen of receiving user terminal 108, such as a barcode or quick-response (QR) code.
Taratine [0030] The one or more parameters required for the generation of the electronic token may be encrypted and or cryptographically signed prior to transmission in order to provide one or more of confidentiality, integrity and non-repudiation.)
Regarding Claim 6, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the end computer program is provided by a financial institution with which the payor has an account.
(Taratine [0026]   Sending user 102 is the holder of an account with a service provider responsible for providing the token processing services of the present disclosure. In embodiments, the service provider may be, for example, a financial institution
Taratine [0066]  returned to the service provider account associated with sending user)
Regarding Claim 7, 
Taratine, Jajara, Blake, and Heidel  teach the accountless transaction of Claim 1 as described earlier.
Taratine teaches,
wherein the end computer program is provided by a third party, and further comprising: receiving, by the backend computer program, the payment amount from the payor;
(Taratine [0028] Communications between service provider entity 110 and one or more of sending user terminal 104, receiving user terminal 108 and transacting entity 112 may be conducted via one or more intermediate proxy entities or services 
Taratine [0017] receiving an authorization request in relation to processing of a said electronic token presented by a transacting user terminal
Taratine [0015]  the electronic token comprises an indicator for a value of currency to be represented by the electronic token)
and providing, by the backend computer program, the payment amount to an owner of the identified payment device.
(Taratine [0060] In some arrangements, transacting entity 112 is a merchant entity. A merchant entity may be for example a point of sale (PoS) device at a merchant's premises, in which case the electronic token may be used to pay the merchant for goods or services up to the value of the electronic token. Alternatively, the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token.)
















Claim 21 is rejected on the same basis as Claim 1.
Claim 22 is rejected on the same basis as Claim 2.
Claim 23 is rejected on the same basis as Claim 3.
Claim 24 is rejected on the same basis as Claim 4.
Claim 25 is rejected on the same basis as Claim 5.
Claim 26 is rejected on the same basis as Claim 1.
Claim 27 is rejected on the same basis as Claim 2.
Claim 28 is rejected on the same basis as Claim 3.
Claim 29 is rejected on the same basis as Claim 4.
Claim 30 is rejected on the same basis as Claim 5.
Claim 31 is rejected on the same basis as Claim 6.
Claim 32 is rejected on the same basis as Claim 7.


Response to Remarks
Applicant's arguments filed on November 30, 2022, have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 101









 Applicant’s  amended claim of “the identified payment dispensing device to dispense at least some of the payment amount, wherein the identified payment dispensing device is configured to execute the instruction and dispense the at least some of the payment amount” is directed to a specialized device, an ATM, [applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b)] performing a physical transformation/action of dispensing cash [effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)].
The rejection under 35 USC § 101 remains lifted.
Response Remarks on Claim Rejections - 35 USC § 103
Applicant's  amendments required the application of new/additional prior art. 
New prior art includes: 
  Heidel (“NOTE ACCEPTOR-DISPENSOR VALIDATOR”, U.S. Publication Number: 20040050651 A1)
The Applicant states:
“Applicant respectfully submits that one of skill in the art would not be motivated to combine the disclosure of Blake with that of Taratine or Jajara. ….. While Taratine does mention an ATM, Taratine does not describe any interaction with the A TM beyond it being a possible receipt point for the electronic token. As such, this portion of Taratine is clearly an offhand thought, and one of skill in the art would not identify this portion of Taratine as being deficient and needing an additional reference. Therefore, it does not follow that one of skill in the art would look to Blake - a system for counting coins - to address any perceived deficiencies with Taratine and Jajara. …. Blake describes a process that is rooted in physical currency (i.e., counting coins) and that has no place in the electronic token discussion of Taratine and Jajara.."
Examiner responds:
Examiner maintains Taratine and Blake are directed to the fungible conversion between physical fiat currency, digital tokens, and/or receipt of goods/services:
Taratine [0058] the electronic token is used to transfer value from sending user 102 to receiving user 106. This value may be in the form of funds of a specified or predetermined monetary value in a given currency.  
Taratine [0060]   the merchant entity may be an automated teller machine (ATM), in which case the electronic token may be used to withdraw physical currency up to the value of the electronic token. Alternatively still,... in which case the electronic token may be used to purchase goods or services over the internet up to the value of the electronic token.
Blake [Col 5, Lines 60-64] The coin input area 14 allows the user of the coin processing machine 10 to deposit the user's coins, as a batch, which will ultimately be converted to some other sort of fund source (e.g., value card(s), banknote(s), coins(s), token(s), electronic funds, etc.) that is available to the user.
The Applicant states:
“Furthermore, there is no indication in either Taratine and Jajara that one of skill in the art would, being faced with a demand for funds that exceeds a threshold limit, turn to coin-counting and slip-printing system of Blake. … As such, one of skill in the art would not look to Blake to solve this deficiency, and would instead implement one of the solutions proposed by Taratine..."
Examiner responds:
A scenario could exist whereby customer requires currency or currency equivalent that may be utilized outside the network. Cash, prepaid debit card, Wal-Mart gift card may be utilized anywhere outside a casino, for example.
Applicant’s remaining remarks regarding the rejection   made under 35 USC § 103 is rendered moot by the introduction of additional prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied






















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tulluri (“CASH PAYMENT FOR REMOTE TRANSACTIONS”, U.S. Publication Number:  2016/0048818 A1) provides for transferring funds includes receiving at a web server computer a request to transfer funds from a sender to a receiver. The request includes information identifying the sender and a payment vehicle for providing funds to transfer…. When ready to receive the funds, the transaction identifier is entered into an ATM. If the transaction identifier is validated, the funds are dispensed from the ATM.
Ng (“CASH RETRIEVAL USING PAYMENT PROVIDER”, U.S. Publication Number: 2012/0330824  A1) provides a payment provider receives a request from a sender to send cash to a recipient, where the request includes an identifier … of the recipient and an amount to send. If the request can be approved, the payment provider generates a one-time code associated with the request and transmits the code to the recipient. The recipient is then able to enter, present, or otherwise communicate the code to a cash dispenser (such as an ATM, kiosk, clerk or teller), which then communicates the code and other needed information to the payment provider. If approved, the cash dispenser can give the cash to the recipient. Both sender and recipient are not required to have accounts with the payment provider or a bank.
Pharris (“ATM/KIOSK CASH ACCEPTANCE”, U.S. Publication Number: 2012/0047070 A1)   relates to a new method for using a mobile telephone, in conjunction with a payment transaction server, as an authentication and cash payment device of a cash deposit made into an ATM/KIOSK for a variety of financial transactions where a cash payment is desired.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke, can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697